DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 27 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. The foreign patent documents listed do not include a translation.
Response to Amendment
Claims 1-4, 6, 8-13, 15-17, and 20 are currently pending. Claims 5, 7, 14, 18, and 19 have been cancelled. Claim 20 has been added. The claims have been amended to overcome the objections and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 10 November 2020. Claims 4 and 6 have been amended to overcome the 35 U.S.C. 101 rejections for being directed to or encompassing a human organism.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “audio visualization” in line 14. It is unclear how an audio can be visualized. It is unclear if “audio visualization” is an audio signal (audible sound) or a graphic display of an audio signal. Clarification is requested.
Claim 16 recites the limitation “a bolus transit” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “a bolus transit” mentioned in line 5. For examination purposes, it is interpreted that “a bolus transit” in line 7 is referring to “a bolus transit” in line 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 101 because claim 1 recites a system for auscultation of a patient. The system is drawn to the abstract idea of determining whether said audio signal includes at least an intra-aural event and whether said second audio signal includes at least a velopharyngeal event corresponding to said intra-aural event, and reporting said intra-aural event via at least one of an output report. The abstract idea is grouped as a mental process of analyzing data and determining certain results. The recited machine, structure, or element that would perform the abstract idea are certain components. For example, the pattern recognition device that determines whether the audio signal includes an intra-aural event and whether said second audio signal includes at least a velopharyngeal event corresponding to said intra-aural event and reporting said intra-aural event via at least one of an output report is a generic computer component. The internal auscultation device is a 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2and 3 merely further define the audio signal. Claim 4 merely defines where the internal auscultation device is to be placed. Claim 6 merely further defines where the external auscultation device is to be placed. Claims 8 and 9 merely define the velopharyngeal event. Claims 10 and 11 merely further define the pattern recognition engine to use a generic neural network, which is well known in the art.
Claims 16, 17, and 20 are rejected under 35 U.S.C. 101 because claim 16 recites a method for diagnosing dysphagia in a patient. The method is drawn to the abstract idea of utilizing an internal auscultation device to determine whether an intra-aural event occurred, utilizing an external auscultation device to determine whether a bolus transit occurred, and utilizing the intra-aural event to mark the beginning of a bolus transit when measuring the elapsed time of the bolus transit. The abstract idea is grouped as a mental process of collecting data and analyzing the collected data. The internal and external auscultation devices are generic components used to perform the mental process of determining whether an intra-aural event and bolus transit has occurred, respectively. A generic computer performing a mental process is considered an abstract idea (see MPEP 2016.04(a)(2) III. C.). 
The dependent claims also do not add anything “significantly more” to the abstract idea. Claim 17 merely corresponds the intra-aural event to an opening of an Eustachian tube of the patient. Claim 20 further adds to the abstract idea of determining a second intra-aural event.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalon et al. ‘063 (US Pub No. 2011/0125063 – previously cited).
Regarding claim 1, Shalon et al. ‘063 teaches a system for auscultation of a patient (Figs. 1, 2), said system comprising:
at least an internal auscultation device (Figs. 1, 2 sensor unit 12 and [0187], [0206]) and an external auscultation device ([0071], [0194], [0206]; [0071] recites “…one or more sensors (e.g. microphones) positioned in or around the ear area, on the skull, neck, throat, chest, back or abdomen regions…”);
said internal auscultation device configured to capture a sound, generate an audio signal ([0188]), and communicate said audio signal to at least a pattern recognition engine ([0101], [0206]);
said external auscultation device configured to capture a second sound, generate a second audio signal, and communicate said second audio signal to at least a pattern recognition engine ([0071], [0194], [0206]; [0071]);
said pattern recognition engine operatively configured to determine whether said audio signal includes at least an intra-aural event ([0177]-[0179]), and whether said second audio signal includes at least a velopharyngeal event corresponding to said intra-aural event ([0071], [0194], [0206]); and said pattern recognition engine further configured to report said intra-aural event via at least one of an output report containing data pertaining to determinations made by the pattern recognition engine and an audio visualization of at least the intra-aural event ([0177]-[0179]).
Regarding claim 4, Shalon et al. ‘063 teaches wherein said internal auscultation device is configured to be disposed within an external auditory canal of the patient (Fig. 21A and [0425]).
Regarding claim 6, Shalon et al. ‘063 teaches wherein said external auscultation device is configured to be disposed against the throat of the patient ([0071], [0074]).
Regarding claim 8, Shalon et al. ‘063 teaches wherein said velopharyngeal event includes at least closure of the velum of the patient against the posterior pharyngeal wall of the patient ([0194], [0206]; Sips and speech require closure of the velum against the posterior pharyngeal wall.).
Regarding claim 9, Shalon et al. ‘063 teaches wherein said velopharyngeal event includes a transit of a bolus through the pharynx of the patient ([0104], [0194, [0206]; Swallowing food is transiting a bolus through the pharynx.).
Regarding claim 10, Shalon et al. ‘063 teaches wherein said pattern recognition engine comprises at least one artificial neural net ([0210]-[0211]).
Regarding claim 12, Shalon et al. ‘063 teaches a method of auscultating a patient, the method comprising:
providing at least an internal auscultation device to an external auditory cavity of the patient (Figs. 1, 2 sensor unit 12 and [0071], [0187], [0206]; Fig. 21A and [0425]);
providing an external auscultation device to the throat of the patient ([0071], [0074], [0101], [0206]);
utilizing the internal auscultation device to capture a first sound associated with at least one intra-aural event ([0177]-[0179]);
utilizing the external auscultation device to capture a second sound associated with a velopharyngeal event ([0071], [0194], [0206]);
utilizing the internal auscultation device and the external auscultation device concurrently to generate an audio signal ([0071], [0206]).
Regarding claim 13, Shalon et al. ‘063 teaches wherein said internal auscultation device and said external auscultation device each include a microphone ([0071]).
Regarding claim 15, Shalon et al. ‘063 teaches the velopharyngeal event corresponds to the at least one intra-aural event ([0071], [0194], [0206]; Sips and speech are velopharyngeal audio events.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon et al. ‘063 in view of Matsumura ‘615 (US Pub No. 2011/0160615 – previously cited).
Regarding claim 2, Shalon et al. ‘063, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein determining whether said audio signal includes an intra-aural event includes at least determining whether said audio signal includes data indicating said sound lasted between 30-80 milliseconds in duration.
Matsumura ‘615 teaches determining whether sound data has characteristic of swallowing sound may include one or more programmed rules such as a one to sixty (1-60) millisecond pulse width of the sound event ([0030], [0052]). Pulse width of the sound event can be seen as the dashed lines in Figs. 6-8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Shalon et al. ‘063, as applied to claim 1, to include determining whether said audio signal includes an intra-aural event includes at least determining whether said audio signal includes data indicating said sound lasted between 30-80 milliseconds in duration as Matsumura ‘615 teaches this will aid in having a programmed rule to determine that a sound data has a characteristic of an intra-aural event, such as a sound produced from swallowing ([0030], [0052]).
Regarding claim 3, Shalon et al. ‘063 teaches wherein determining whether said audio signal includes an intra-aural event includes at least determining whether said audio signal includes data indicating said sound included frequency content between 10 kHz to 12 kHz ([0062]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon et al. ‘063 in view of Tran et al. ‘735 (US Pub No. 2008/0001735 – previously cited).
Regarding claim 11, Shalon et al. ‘063 teaches wherein said pattern recognition engine comprises a neural networks classifier ([0210]-[0211]).
Shalon et al. ‘063, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein said pattern recognition engine comprises at least two artificial neural nets combined in an ensemble.
Tran et al. ‘735 teaches using a neural network to recognize patterns ([0107]). In another embodiment, different events are fed to two separate neural networks ([0312]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted using two neural nets combined in an ensemble, as taught by Tran et al. ‘735, for using the single neural net classifier of Shalon et al. ‘063 to obtain predictable results, the predictable results being able to detect more than one feature via pattern recognition. This modification of Shalon et al. ‘063 would merely be the simple substitution of one known element for another to obtain predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one neural network to classify one parameter and another neural network for another parameter.
Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon et al. ‘063 in view of Matsumura ‘615 further in view of Meno ‘779 (US Patent No. 4,546,779).
Regarding claim 16, Shalon et al. ‘063 teaches a method of diagnosing dysphagia in a patient, the method comprising: utilizing an internal auscultation device (Figs. 1, 2 sensor unit 12 and [0187], 
Shalon et al. ‘063 teaches all of the elements of the current invention as mentioned above except for utilizing an internal auscultation device to determine whether an intra-aural event having a duration between 30-80 milliseconds has occurred.
Matsumura ‘615 teaches determining whether sound data has characteristic of swallowing sound may include one or more programmed rules such as a one to sixty (1-60) millisecond pulse width of the sound event ([0030], [0052]). Pulse width of the sound event can be seen as the dashed lines in Figs. 6-8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal auscultation device of Shalon et al. ‘063 to include determining whether an intra-aural event having a duration between 30-80 milliseconds has occurred as Matsumura ‘615 teaches this will aid in having a programmed rule to determine that a sound data has a characteristic of an intra-aural event, such as a sound produced from swallowing ([0030], [0052]).
Shalon et al. ‘063 in view of Matsumura ‘615 teaches all of the elements of the current invention as mentioned above except for utilizing the intra-aural event to mark the beginning of a bolus transit when measuring the elapsed time of the bolus transit.
Meno ‘779 teaches that the opening of the Eustachian tube is changing most rapidly at the beginning and end of a swallow (Column 1 Lines 44 – Column 2 Line 2). A sound is generated when the Eustachian opens and closes during a swallow event.
It was previously mentioned that Shalon et al. ‘063 teaches picking up sounds in the ear with a microphone ([0074]). The microphone can detect a swallowing event based on temporary and periodic cessation of breathing, chewing, or other eating sounds and patterns ([0073]). As taught by Meno ‘779, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalon et al. ‘063 in view of Matsumura ‘615 to include utilizing the intra-aural event to mark the beginning of a bolus transit when measuring the elapsed time of the bolus transit as Meno ‘779 teaches that the opening and closing of the opening of the Eustachian tube, which is an intra-aural event, is a clear indicator of the beginning and end a swallow.
Regarding claim 17, Shalon et al. ‘063 in view of Matsumura ‘615 further in view of Meno ‘779 teaches wherein said intra-aural event corresponds to an opening of an Eustachian tube of the patient, as previously mentioned in the rejection for claim 16.
Regarding claim 20, Shalon et al. ‘063 teaches utilizing the internal auscultation device to determine whether a second intra-aural event having a sound frequency between 10 kHz to 12 kHz ([0062]).
Shalon et al. ‘063 in view of Matsumura ‘615 further in view of Meno ‘779, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for utilizing the internal auscultation device to determine whether a second intra-aural event having a duration between 30-80 milliseconds has occurred.
Matsumura ‘615 teaches determining whether sound data has characteristic of swallowing sound may include one or more programmed rules such as a one to sixty (1-60) millisecond pulse width of the sound event ([0030], [0052]). Pulse width of the sound event can be seen as the dashed lines in Figs. 6-8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the internal auscultation device of Shalon et al. ‘063 to include 
Shalon et al. ‘063 in view of Matsumura ‘615 further in view of Meno ‘779 teaches all of the elements of the current invention as mentioned above except for utilizing the second intra-aural event to mark the completion of the bolus transit when measuring the elapsed time of the bolus transit.
Meno ‘779 teaches that the opening of the Eustachian tube is changing most rapidly at the beginning and end of a swallow (Column 1 Lines 44 – Column 2 Line 2). When a swallowing event first occurs, the Eustachian tube opens, which generates a sound. When the swallowing event ends, the Eustachian tube closes, which also generates a sound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shalon et al. ‘063 in view of Matsumura ‘615 further in view of Meno ‘779 to include utilizing the second intra-aural event to mark the completion of the bolus transit when measuring the elapsed time of the bolus transit as Meno ‘779 teaches that the opening and closing of the opening of the Eustachian tube, which is an intra-aural event, is a clear indicator of the beginning and end a swallow.
Response to Arguments
Applicant argues that the amendments to claims 1 and 16 have overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees as the steps are still not tied to a practical application. It is unclear how reporting the intra-aural invent via at least one of an output report containing data pertaining to determinations made by the pattern recognition engine and an audio visualization of at least the intra-aural event is tied to a practical application. The at least one of the output report mentioned in claim 1 is a generic output. The at least one of the output report contains data pertaining 
Applicant argues that neither Shalon et al. ‘063 nor Matsumura’ 615 can be used to time the length of a swallow event with any certainty or accuracy. Applicant also argues that Matsumura ‘615 does not offer any teachings on how to measure the length of the actual swallow event with any certainty or accuracy. Examiner respectfully disagrees, as Shalon et al. ‘063 uses a microphone in the ear and a microphone on the skull, neck, throat, chest, back or abdomen to measure sounds generated by swallowing ([0071]). Regarding Applicant’s argument that Matsumura ‘615 does not teach measuring the length of a swallow event, Examiner notes that Shalon et al. ‘063 teaches measuring the timing of a swallowing event ([0105]). Applicant does not clearly define what an “intra-aural event” is in claims 1 and 12. Examiner interprets “intra-aural event” as any sound that is measured by the microphone in the ear. It is noted that the intra-aural event is defined as “the opening and closing of the Eustachian tube,” mentioned in page 9 of Applicant’s remarks, as Applicant has included such limitation into claim 17. It was found that Meno ‘779 teaches that the opening of the Eustachian tube is changing most rapidly at 
Applicant argues that Shalon et al. ‘063 does not teach utilizing internal and external auscultation devices to identify both an intra-aural event and a corresponding velopharyngeal event. Examiner respectfully disagrees, as [0071] mentions that one or more sensors can be used, one being in the ear, and another being on the skull, neck, throat, chest, back or abdomen regions. Any sound picked up by the microphone in the ear is interpreted as an intra-aural event. Any sound picked up by the microphone neck, throat, chest, back or abdomen regions is interpreted as a corresponding velopharyngeal event. Therefore, Applicant’s arguments regarding claims 1 and 12 are not persuasive.
Applicant argues that Shalon et al. ‘063 in combination with Matsumura ‘615 disclose that the swallow event includes the relevant frequency content in the 10 kHz to 12 kHz range and a duration of 1-60 milliseconds, and not the intra-aural event. Examiner respectfully disagrees, and it was previously mentioned that the intra-aural event is determined to be any sound measured by the microphone in the ear. Furthermore, [0062] of Shalon et al. ‘063 mention that acoustic energy is preferable, non-verbal acoustic energy at a frequency of 0.001 Hz to 100 kHz.  The acoustic energy may be from the sound measured in the ear. [0030] and [0052] of Matsumura ‘615 teaches determining whether sound data has characteristic of swallowing sound may include one or more programmed rules such as a one to sixty (1-60) millisecond pulse width of the sound event. Although it is true that Matsumura ‘615 discloses a time for a swallowing event for a sensor around a neck of a patient ([0026]), it is noted that Shalon et al. ‘063 teaches that the sensor may be on the ear, the skull, neck, throat, chest, back and/or abdomen regions ([0071]). As such, one of ordinary skill in the around would be motivated to combine the utilization of the internal auscultation device of Shalon et al. ‘063 with the duration of the swallow of Matsumura ‘615.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791